Citation Nr: 0602675	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  99-13 833A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Montgomery, Alabama


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
ischemic heart disease with angina and hypertension.

(The claim of entitlement to the payment or reimbursement of 
unauthorized  medical expenses incurred during a period of 
hospitalization and treatment on December 23, 1998 will be 
the subject of a separate decision that is being issued 
concurrently.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Trueba, Senior Counsel


INTRODUCTION

The veteran retired in 1981 after approximately 20 years of 
active service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  The issue 
on appeal was remanded by the Board in August 2003, and is 
now before the Board for further appellate consideration.


FINDINGS OF FACT

1.  The veteran in this case served on active duty for 
approximately 20 years.
 
2.  On November 29, 2005, the veteran's family notified the 
Board that the veteran died on October [redacted], 2005. 


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  See  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.


		
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


